Citation Nr: 1822700	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left hip limitation of flexion.  

2. Entitlement to an initial compensable rating for limitation of the left hip extension.

3. Entitlement to an initial rating in excess of 10 percent for limitation of the right hip flexion.

4. Entitlement to a rating in excess of 10 percent for limitation of right hip abduction.

5. Entitlement to a compensable rating for limitation of right hip extension.

6. Entitlement to a rating in excess of 10 percent for right sciatic nerve dysfunction of the right lower extremity.

7. Entitlement to an initial rating in excess of 10 percent for left sciatic nerve dysfunction of the left lower extremity.

8. Entitlement to an increased rating in excess of 20 percent for left knee disability with scar.

9. Entitlement to special monthly compensation on the basis of aid and attendance or household benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2017, the Veteran testified at a Board videoconference hearing before the undersigned. A copy of the transcript is of record.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to a rating in excess of 20 percent for right knee with valgus deformity. However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the March 2016 statement of the case. Instead, on his March 2016 VA Form 9 he limited his appeal to the issues enumerated on the title page. Therefore, that issue no longer remains in appellate status , and no further consideration is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand for further development is warranted.  The Veteran was last afforded a VA examination for his service connected left knee in May 2014, his claim for aid and attendance in May 2014, his service connected bilateral hip disabilities in May 2012, and his service connected bilateral lower extremity sciatic nerve disabilities in May 2012. At his September 2017 Board hearing, the Veteran's testimony indicated worsening of symptoms for the service connected disabilities on appeal. Further, the Veteran's representative has requested that contemporary examinations be afforded prior to Board adjudication. 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012). VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124   (1991). Because of the evidence of worsening symptoms since the last examination, a new examination is needed to determine the current severity of the Veteran's service connected bilateral hip disabilities, bilateral sciatic nerve disabilities of the lower extremities, and left knee disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board further notes that a remand is required for the increased rating claim for the service connected left knee in light of Correia v. McDonald, 28 Vet. App. 158   (2016). In particular, the Board notes that the most recent VA examination is insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings. Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of the left knee disability. See Correia v. McDonald, 28 Vet. App. 158 (2016).

Lastly, the Board notes that the most recent VA treatment records associated with the file are dated June 2016. As the Veteran has reported that his symptoms have worsened, current VA treatment records should be obtained prior to the Veteran's new VA examinations.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA records since June 2016. 

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of the Veteran's service connected bilateral hip disabilities, bilateral lower extremity sciatic nerve disabilities, and his left knee disability. The electronic claims file must be made accessible to the examiner. All appropriate tests or studies should be completed and all clinical findings should be reported in detail. 

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint.

3. Then, schedule the Veteran for an examination to determine whether he is in need of the aid and attendance of another person because of his service connected disabilities, or whether he is housebound on account of service connected disabilities. All indicated tests and studies should be conducted. The electronic claims file must be made accessible to the examiner for review in connection with the examination, and such review should be noted in the report. All clinical findings as to the service connected disabilities should be set forth in detail. 

The examiner should provide an opinion as to whether the Veteran's service connected disabilities render him "housebound."

The examiner should set forth all examination findings, together with a complete explanation for the reasons for all opinions expressed.

4. Then, readjudicate the claims on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



